Exhibit 99.2 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including amendments thereto) with respect to the Common Stock, $0.01 par value, of A. M. Castle & Co.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:May 31, 2016 Raging Capital Master Fund, Ltd. By: Raging Capital Management, LLC Investment Manager By: /s/ William C. Martin Name: William C. Martin Title: Chairman, Chief Investment Officer and Managing Member Raging Capital Management, LLC By: /s/ William C. Martin Name: William C. Martin Title: Chairman, Chief Investment Officer and Managing Member /s/ William C. Martin William C. Martin /s/ Kenneth H. Traub Kenneth H. Traub /s/ Allan J. Young Allan J. Young
